NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 LUIS ALONSO PENA RIVAS,                           No. 14-73245

              Petitioner,                          Agency No. A094-448-458

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Luis Alonso Pena Rivas, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003),

and we deny the petition for review.

      The record does not compel the conclusion that Pena Rivas established

changed or extraordinary circumstances to excuse the untimely filing of his asylum

application. See 8 C.F.R. §§ 1208.4(a)(4), (5). Thus, we deny the petition as to

his asylum claim.

      Substantial evidence supports the agency’s determination that Pena Rivas’

experiences in El Salvador did not rise to the level of persecution, see Nagoulko,
333 F.3d at 1016-17; see also Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(finding unfulfilled threats generally do not constitute past persecution), and that

he did not establish that future persecution is more likely than not to occur in El

Salvador, see 8 C.F.R. § 1208.16(b)(3)(i); Hakeem v. INS, 273 F.3d 812, 816 (9th

Cir. 2001), superseded by statute on other grounds. Thus, his withholding of

removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Pena Rivas’

CAT claim because he failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the government or other public

                                          2                                    14-73245
official if returned to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                  14-73245